Citation Nr: 1038819	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 
1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin, VA 
Regional Office (RO).  

This case has previously come before the Board.  In December 
2009, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is PTSD with 
depression, alcohol abuse, panic disorder, and anxiety, rated as 
50 percent disabling.  

2.  The Veteran does not meet the schedular criteria for a TDIU 
and is not shown to be unable to obtain and retain substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The January 2006, 
July 2008, and December 2009 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  The letters also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected disability since the claimant was last examined.  
38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The January 
2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria & Analysis

Initially, the Board finds substantial compliance with the 
December 2009 remand.  The Veteran was afforded a VA examination 
and the claim was readjudicated.  Thus, the Board is able to 
proceed with a determination.  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  In 
March 2009, the Board denied an initial evaluation in excess of 
50 percent for PTSD, and remanded to the AOJ the issues of 
entitlement to service connection for panic disorder secondary to 
service-connected PTSD, and the issue of entitlement to a TDIU.  

In December 2009, the Board granted service connection for panic 
disorder and anxiety secondary to service-connected PTSD and 
remanded the issue of entitlement to a TDIU to the AOJ for 
readjudication following implementation of the grant and 
assignment of the initial evaluation for panic disorder.  A July 
2010 rating decision reflects that PTSD, depression, alcohol 
abuse, panic disorder, and anxiety have been assigned a single 50 
percent rating, under Diagnostic Code 9411.  Thus, the issue 
before the Board is entitlement to a TDIU.  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2010).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b) (2010).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's only service-connected disability is 
PTSD, depression, alcohol abuse, panic disorder, and anxiety, 
rated as 50 percent disabling.  Therefore, he does not meet the 
schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  
The Board notes that where the percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background, including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b). The Board does not have the 
authority to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 
1 (2001).  Such a referral is not warranted in this case.

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to service-
connected PTSD with panic disorder and anxiety.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
competence and credibility are to be distinguished.  

In that regard, the integrated summary and conclusions reported 
on VA examination in January 2010 note the as follows:

The overall picture is one of an individual 
who had made a satisfactory adjustment since 
his last C & P examination for PTSD, to the 
extent that the veteran's symptoms and 
associated impact on social and occupational 
functioning is minimal.  In summary, this 
veteran meets the DSM-IV criteria for PTSD, 
Chronic, mild severity and alcohol abuse of 
moderate severity which is not conclusively 
secondary to his PTSD.  He maintains that he 
has (symptoms as noted above).  In the 
interview, he became tearful when discussing 
a recent traumatic auto accident, but did not 
exhibit behavior consistent with an 
individual with a depressive disorder, 
anxiety or panic disorder; furthermore he did 
not appear nervous, tense, anxious, or dull 
in affect during the interview which is not 
consistent with reported symptoms and reports 
from (collaterals/records/previous 
evaluations) in which these symptoms were 
noted.  

The examiner specifically concluded that the Veteran is able to 
obtain and maintain gainful employment, noting that his capacity 
for manual labor and that his experience as a professional 
commercial driver enabled him to work in a variety of 
occupations, including fork lift operator.  Similarly, the May 
2008 VA examiner noted only moderate vocational limitations, with 
occasional decrease in work efficiency or other intermittent 
periods of inability to perform occupational tasks but generally 
satisfactory functioning.  

As reflected in the March 2009 decision, the Board determined 
that the Veteran's PTSD is manifested by no more than a depressed 
mood, irritability, chronic sleep impairment with recurrent 
nightmares, occasional flashbacks, and a GAF score of 55 to 60 
representing a moderate degree of impairment, and the July 2010 
rating decision reflects the AOJ's determination that service-
connected PTSD, depression, alcohol abuse, panic disorder and 
anxiety results in a degree of impairment reflected in a 50 
percent rating.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
fairly well, has some meaningful interpersonal relationships.  

In this case, a GAF rating of 60 was assigned in December 2004, a 
GAF of 58 was assigned on VA examination in October 2005, and a 
GAF of 55 was assigned on VA examination in May 2008.  In 
addition, while a GAF of 48 was assigned in a July 2009 VA report 
of examination, the January 2010 VA examiner assigned a GAF 
rating of 65 with the highest rating in the previous year noted 
to be 70.  Regardless, the actual psychiatric manifestations 
described in the reports are not inconsistent.  For example, both 
the July 2009 examiner and the January 2010 examiner reported 
that the Veteran had appropriate hygiene and behavior, and speech 
was noted to be normal.  Concentration and communication were 
normal, no impairment in judgment was noted, no obsessive rituals 
were reported, and normal thought process memory and abstract 
thinking was noted.  

In addition, while thoughts of suicide were noted in the July 
2009 examination report, no plan or intent was reported.  
Further, the October 2005 VA examination report notes that the 
Veteran denied current suicidal or homicidal thoughts, ideations 
or intent, and the May 2008 VA examination report reflects that 
he denied a recent history of violence or assaultiveness, as well 
as suicide attempts.  Additionally, the January 2010 VA examiner 
reported that the Veteran denied thoughts, intent or plan of 
suicide, self-harm or harm to others, and denied a history of 
violence and aggression since the last examination.  

In regard to the assertions in a September 2008 VA Form 646 to 
the effect that relevant symptoms, to include difficulty in 
adapting to stressful circumstances, result in a degree of 
impairment precluding employment, the May 2008 VA examiner stated 
that the Veteran was unemployed at his own choosing, surviving 
off of the pension provided from his work that ended in 2001 
because the company closed.  The January 2010 VA examiner stated 
that the Veteran had been offered a job three years earlier and 
had declined the offer due to the extensive travel the job would 
have involved, not due to his psychiatric symptoms, and noted the 
following:

[The Veteran] maintains that these symptoms 
have been present over for 30 years.  The 
veteran was unable to state any occasions or 
triggers that seem to [] intensify the 
symptoms.  Changes in function were noted in 
the areas of: improved affect, cognition, and 
sleep which the veteran attributes to 
medications received through his psychiatrist 
and learning coping skills such as avoiding 
stressful situations such as crowds.  He 
continues to be unemployed seemingly due to 
his own choice.  He does not note any 
significant changes in psychosocial 
functional status and quality of life.  [The 
Veteran's] PTSD symptoms being somewhat 
alleviated, appear to be related to mild 
improvement in functional status and quality 
of life with more regular remissions noted 
since the last review.  

In noting a mild impact on social functioning, the January 2010 
examiner attributed re-experiencing of traumatic events to a 
motor vehicle accident that occurred in the previously year.  In 
addition, the January 2010 examination report notes that the 
Veteran had adapted to living with his symptoms and chose to live 
a simple life with a few close friends and few recreational 
activities, noting that the Veteran enjoyed working in the woods 
cutting down trees with his friend.  It was concluded that the 
extent of social impairment mainly consists of social, emotional, 
avoidance behaviors which have caused relational distance in his 
relationships with his wife and children, and the examiner noted 
that, "[The Veteran] does not contend his unemployment is due to 
the effects of a mental disorder."  

In addition, while the July 2009 examiner's opinion to the effect 
that the Veteran's psychiatric, "signs and symptoms result in 
deficiencies in the areas of work, family relations, thinking and 
mood.  For example, he is no longer able to socialize and has a 
strained relationship with his wife," the May 2008 VA 
examination report notes that the Veteran described fairly stable 
symptoms since October 2005 and a moderate degree of impairment.  
The May 2008 report of examination reflects that the Veteran had 
one friend who accompanied him to a local public establishment a 
couple of afternoons per week, enjoyed fishing and hunting, 
sitting around, and working out in his garage.  

The Board notes that the 50 percent evaluation assigned for PTSD, 
depression, panic disorder and anxiety contemplates occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  In addition, the 50 
percent disability contemplates impairment in earning capacity, 
including loss of time from exacerbations due to PTSD, 
depression, panic disorder and anxiety.  38 C.F.R. § 4.1. 
Regardless, the competent and probative evidence does not 
establish that the Veteran is precluded from maintaining 
substantially gainful employment due to service-connected 
disability.  Rather, the January 2010 VA examiner specifically 
concluded that the Veteran is capable of maintaining gainful 
employment.  

In this case, the Board has accorded more probative value to the 
January 2010 VA opinion.  The examiner provided a rationale for 
the opinion based on objective findings, reliable principles, and 
sound reasoning, and the opinion is not inconsistent with the 
objective evidence.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

A total rating based on individual unemployability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


